Citation Nr: 1432616	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-41 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether termination of a 20 percent rating for traumatic arthritis, right knee with genu valgum, recurvatum and loss of extension, effective September 1, 2009, was proper.
 
2.  Whether termination of a 10 percent rating for traumatic arthritis, right knee with genu valgum, recurvatum and loss of flexion, effective September 1, 2009, was proper.

3.  Whether termination of a 10 percent rating for instability, right knee, effective September 1, 2009, was proper.

4.  Entitlement to service connection for lumbar scoliosis with degenerative changes (hereinafter a back disability), to include as secondary to the Veteran's service-connected right knee disability.

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2009, the RO denied service connection for a back disability.  

In March 2009, the RO proposed to incorporate the Veteran's separate evaluations for traumatic arthritis of the right knee and instability of the right knee into the evaluation for status post right knee arthroplasty which was evaluated as 30 percent disabling under Diagnostic Code (DC) 5055 following a total knee replacement in June 2007.  Thereafter, in August 2009, the separate ratings were terminated, effective September 1, 2009.  

The issues of entitlement to an increased rating in excess of 30 percent for service-connected status post right knee arthroplasty and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From March 23, 2005, the Veteran was assigned separate ratings for traumatic arthritis in his right knee with loss of extension under DC 5010-5261, traumatic arthritis in his right knee with loss of flexion under DC 5010-5260 and instability, right knee under DC 5257.

2.  The Veteran underwent a total right knee replacement on June 7, 2007; an evaluation of 100 percent was assigned the day of surgery and for 13 months following prosthetic replacement of the knee joint; a minimum evaluation of 30 percent was assigned following the temporary total evaluation under DC 5055.

3. In March 2009, the RO proposed to terminate the separate ratings for traumatic arthritis and instability; the Veteran was notified of this proposal the same day and informed that his total combined disability rating would decrease from 70 percent to 50 percent.

4.  After the passage of 60 days from when the Veteran was notified of the proposed reduction in his combined disability rating, the RO terminated the separate ratings in an August 14, 2009 rating decision.

5. The 60-day period after notification to the Veteran of the rating reduction on August 14, 2009 ended in October 2009; however, the RO assigned an effective date of September 1, 2009; pursuant to VA regulations, the correct effective date for the rating reduction is October 31, 2009.

6.  After the Veteran's knee replacement, he no longer had arthritis in his right knee; there was no evidence of subluxation or lateral instability.






CONCLUSIONS OF LAW

1.  Prior to October 31, 2009, termination of a 20 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of extension was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 3.105 (2013).
 
2. Prior to October 31, 2009, termination of a 10 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of flexion was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 3.105 (2013).

3. Prior to October 31, 2009, termination of a 10 percent evaluation for instability, right knee was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 3.105 (2013).

4.  After October 31, 2009, termination of separate ratings for traumatic arthritis with loss of extension, traumatic arthritis with loss of flexion, and instability of the right knee was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Codes 5055, 5010-5260, 5010-5261, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Generally, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction, and the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. Id.  As discussed further below, the Board finds that the requirements under Section 3.105 were followed with the exception of assignment of an effective date.

VA assisted the Veteran by obtaining identified and available medical evidence regarding the symptomatology of and treatment for his service-connected right knee disability, including service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was afforded examinations of his knee in December 2008, July 2011 and April 2012.  Each examination was based on physical examination of the Veteran and provided the medical information needed to address the issues on appeal, to include the presence of arthritis, limitation of flexion, limitation of extension and instability.  There is adequate medical evidence of record to make  fully informed determinations on the issues decided herein.  

The Board concludes there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Procedural Requirements for Reduction of VA Compensation Benefits

The RO's severance, or discontinuance, of separate ratings is tantamount to a rating reduction because the Veteran's overall disability rating was reduced from 70 percent to 50 percent, effective September 1, 2009.  Notice requirements for rating reductions are governed by 38 C.F.R. § 3.105.  The due process provisions of 38 C.F.R. § 3.105(e)  are properly applied where, as here, the rating reduction would result in a reduction in the Veteran's overall disability evaluation, such that VA disability compensation payments would be reduced or discontinued. See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

The procedural framework set forth in 38 C.F.R. § 3.105(e) is required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993).  When a RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Pursuant to 38 C.F.R. § 3.105, the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action can be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, on March 23, 2009, the RO issued a decision proposing the termination of separate ratings for traumatic arthritis of the right knee and right knee instability.  A notice letter sent the same date informed the Veteran he had 60 days to submit additional evidence and to request a predetermination hearing.  On August 14, 2009, after the expiration of the 60 day period, the RO issued a rating decision terminating the separate ratings and notified the Veteran that his combined disability rating would be reduced from 70 percent to 50 percent effective September 1, 2009.  

The RO complied with all the directives of Section 3.105 with the exception of the assignment of an effective date.  The last day of the month in which a 60 day period would run from the date of notice to the Veteran of the final action, here August 14, 2009, would be October 31, 2009.  Since the Board finds that the August 14, 2009 rating decision is otherwise supportable, it is not rendered void ab initio by virtue of an error in the assignment of the effective date.  See VAOPGCPREC 31-97 (Aug. 29, 1997). 

Based on the foregoing, the Board finds that reinstatement of separate ratings for traumatic arthritis with loss of extension, traumatic arthritis with loss of flexion and instability, right knee is warranted between September 1, 2009 and October 31, 2009.  

The Board will now turn to whether reinstatement of separate evaluations after October 31, 2009 is warranted.

III.  Disability Ratings Generally

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2013). 

Initially, the Board notes that the Court of Appeals for Veteran Claims has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993). Notwithstanding the provisions of 38 C.F.R. § 4.14 , VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2013).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604  (Dec. 1, 1997) (to the same effect). 

In this case, beginning March 23, 2005, the Veteran was afforded separate ratings for instability of the right knee (DC 5257) and loss of flexion (DC 5010-5260) and loss of extension (DC 5010-5261) due to traumatic arthritis.
  
Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last. See 38 C.F.R. § 4.27. The hyphenated diagnostic codes in this case indicates that traumatic arthritis, under DC 5010, was the service-connected disability, and limitation of flexion and extension, under Diagnostic Codes 5260 and 5261, were the residual conditions substantiating entitlement to separate evaluations.  Id.; 38 C.F.R. § 4.71a (2013).

Under DC 5257, recurrent subluxation or lateral instability which is slight warrants a 10 percent disability rating.  Moderate subluxation or lateral instability warrants a 20 percent disability rating, and severe subluxation or lateral instability warrants a 30 percent disability rating. 38 C.F.R. § 4.71a .  

Under DC 5260 a noncompensable rating for limitation of flexion, is assigned for flexion limited to 60 degrees. A 10 percent disability rating is awarded for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees. A 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a noncompensable rating for limitation of extension is assigned for limitation of the leg to 5 degrees.  A 10 percent rating will be assigned for limitation to 10 degrees.  A 20 percent rating will be assigned for limitation to 15 degrees. A 30 percent rating is assigned for limitation to 20 degrees. A 40 percent rating is assigned for limitation to 30 degrees, and a 50 percent rating is assigned for limitation to 45 degrees. 38 C.F.R. § 4.71a. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

IV.  Entitlement to Reinstatement of Separate Ratings

Since September 1, 2009, the Veteran's right knee disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, which pertains to a knee replacement and provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period. 38 C.F.R. § 4.71a , DC 5055 (2013). 

Following total knee replacement in June 2007, the Veteran indicated in an August 2008 VA treatment record that he experienced tightness when he flexed his knee with medial/lateral pain above the joint line and pain running down the front of his tibia.  The examiner noted arthritis in the contralateral knee, i.e. the left knee, which was moderate and "essentially asymptomatic" at that time.  

In December 2008, the Veteran underwent a VA examination.  He indicated pain in the right knee and down the center of his right thigh and at the distal thigh above the knee radiating to the lower leg anteriorly.  Swelling from time to time was noted.  Extension was to 0 with mild subjective pain.  Flexion was 0-104 degrees with subjective pain at 104 degrees.  No signs of objective pain were noted.  After repetitive motion, right knee flexion was to 0-88 degrees.  Tests for stability were normal.  

In July 2011, the Veteran underwent another VA examination.  He related increased pain, swelling and decreased range of motion in the right knee.  He described the pain as sharp, aching and deep with flare-ups.  On examination, the examiner noted that the right knee was more swollen than the left with pain on palpation.  Flexion was noted to be 10-75 degrees, with expression of pain at end of range of motion.  Extension was noted to be negative 10 degrees with expression of pain and facial grimacing with straightening/movement.  There was no change in range of motion after 3 repetitions.  Tests for stability were normal.  Three views of the right knee were compared with a study dated in September 2010.  There was a knee arthroplasty in satisfactory position and no evidence of breakage or loosening of the prosthesis.  Possible narrowing of the patellogermoral compartment was noted as well as a superior patellar spur.  Intra-articular bodies were suggested.  The bones were noted to be osteopenic, especially about the site of the prosthesis.  The presence of arthritis was not noted. 

At an April 2012 VA examination, osteoarthritis of both knees was noted with a date of diagnosis of November 2003 prior to the Veteran's right knee replacement.  Status post knee arthroplasty and meralgia paresthetica were diagnosed in the right knee.  The Veteran indicated swelling, pain and difficulty walking.  Right knee flexion ended at 90 with objective evidence of painful motion beginning at 60 degrees.  Extension was to 0 and objective evidence of painful motion began at 0.  Upon repetitive use testing, right-knee flexion ended at 100.  There was no evidence of instability, subluxation or dislocation.  

The Board concludes that prior to the Veteran's total knee replacement, traumatic arthritis was identified in his right knee leading to the right knee arthroplasty in June 2007.  Following the knee replacement, there was no longer arthritis in the knee and thus separate evaluations to account for traumatic arthritis would be not warranted.  Thus, the Board finds the Veteran is not entitled to reinstatement of a rating under DC 5010-5260 or DC 5010-5261 after October 31, 2009.

At VA examinations in December 2008, July 2011 and April 2012, neither subluxation nor lateral instability were shown.  All stability tests were found to be normal. Therefore, the Board finds the Veteran is not entitled to reinstatement of a rating under DC 5257 after October 31, 2009.


ORDER

Prior to October 31, 2009, a 20 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of extension is reinstated, subject to the provisions governing the award of monetary benefits.

Prior to October 31, 2009, a 10 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of flexion is reinstated, subject to the provisions governing the award of monetary benefits.

Prior to October 31, 2009, a 10 percent evaluation for instability, right knee is reinstated, subject to the provisions governing the award of monetary benefits.

After October 31, 2009, reinstatement of a 20 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of extension is denied.

After October 31, 2009, reinstatement of a 10 percent evaluation for traumatic arthritis, right knee with genu valgum, recurvatum and loss of flexion is denied.

After October 31, 2009, reinstatement of a 10 percent evaluation for instability, right knee is denied.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran contends his back condition became worse following his right knee replacement and has been aggravated by his service-connected right knee disability.  

The record reflects that the Veteran sought treatment during service on May 21, 1970 due to pain in his back after lifting a heavy object.  The impression was low back strain and the Veteran was put on light duty for 5 days.  At an October 2008 VA examination, the Veteran indicated he had a recurrence of back pain in 2001.  An x-ray dated in November 2001 indicated the presence of lumbar scoliosis with convexity on the right.  The Veteran indicated that he began experiencing additional pain in his back after his total right knee replacement in June 2007.  At the October 2008 VA examination,  degenerative disc disease, spondylosis and scoliosis were identified on x-ray.  The examiner opined that the degenerative changes were due to aging.  As to the evidence of low back strain while in service, the examiner indicated: "There is no medical evidence that low back strain causes, predisposes or accelerates the development of degenerative spine disease."  No opinion was rendered as to the relationship between the Veteran's back disability and his service-connected right knee disability.

In April 2012, the Veteran underwent another VA examination.  Degenerative disc disease was diagnosed.  The Veteran indicated the only injury to his back occurred during service and that he noticed a worsening of back pain after his right knee replacement.  Upon review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He opined:

Veteran has degenerative disc disease with arthritic changes which takes years to occur.  The Veteran noted back pain worsened after surgery.  There is no direct evidence that the knee condition caused his back condition.  The literature has theories on how the mechanics of one joint affect another joint.  However, there is no literature to provide that any knee condition or surgery can cause a back condition.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Currently, there is no adequate medical opinion of record that addresses the question of whether the Veteran's back disability has been aggravated by his service-connected right knee condition.  Therefore, a remand is necessary prior to a final adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the April 2012 examination, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's  back disability was aggravated by his service-connected right knee condition.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


